Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2021 has been entered.  Claims 1-25 have been cancelled and claim 26 has been newly added.  Therefore, claim 26 is currently pending for examination.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claim 26 were authorized by Mr. Shiv Prakash Verma during the examiner-initiated interview conducted on February 10, 2020.

Amendments to the claims: 

an intelligent digital camera with artificial intelligence a client's residence to detect the client's face, emotions, movements, habits, and hazards, with wireless network connectivity comprising; 
a digital camera with night vision electronic, 
a the client’s 
a temperature and humidity sensor to further confirm hazards conditions, 
a set of beam forming multiple Micro Electro Mechanical System (MEMS) 
a set of 
a digital signal processor configured to process and recognize keywords from the client's voice, 
a microcomputer with graphic coprocessor and secured digital (SD) digital camera including two way communication with the system's remote Web Server; 
an intelligent digital client assistant at the client’swherein the intelligent digital client assistant comprising 

a High Definition Multimedia Interface (HDMI ) interface to connect to a TV, 
a set of beam forming multiple MEMS microphones
a set of smart 
a gesture controller, 
a plurality of wireless interfaces, 
an Infra Red (IR) transceiver, wireless connectivity and network ports, 
a digital signal processor configured to recognize spoken keywords, and control smart speakers, 
a microcomputer with graphic coprocessor with embedded firmware to control the intelligent digital assistant including communication with the system's remote Web Server; 
a drone station with a client's face tracking drone, wherein the drone includes face recognition, follows s the client's position to the system's remote Web Server; 

at least one remote Web Server connected to Internet and client and caregiver applications wherein the at least one remote Web Server is further s the client's residence the intelligent digital cameras, intelligent digital assistants further manages map addresses of the clients residence, the client's movement transmitted by the drone, and the at least one remote Web Server s alert to launch the drone upon receiving alert, and maps client's movement, and alerts caregiver and authorities, and 
the at least one remote Web Server provides services used by the clients comprising the client's daily alerts, communications with emergency services
a database system to store, retrieve, archive data associated with the client's care ;
wherein the caregiver application is configured to run on a smartphone, a tablet, a laptop or a desktop a caregiver to monitor the client at the residence remote Web Server 
wherein the client desktop remote Web Server  and  
wherein applications of the [[The]] client assistance operator and drone pilot operators are desktop 


Allowable Subject Matter
Claim 26 is allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 26, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “an intelligent digital camera with artificial intelligence in a client's residence”, “an intelligent digital client assistant at the client’s residence” and “at least one Web Server” together with their detail components in combination with “a drone station with a client's face tracking drone, wherein the drone includes face recognition, follows the client and transmits the client's position to the system's remote Web Server”.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687